THE     ATTORNEX            GENERAL
                              OF~XAS
                           AUSTIN.TEXAR      18711
CXCAWFOpu3  c. MAlzTXl*
  A??rORNEY GENXERAI.
                             November 24, 1967


      Hon. J. W. Edgar                 Opinion No. M-158
      Commissioner of Education
      Texas Education Agency           Re:   By what procedure or
      Austin, Texas                          method may it be deter-
                                             mined in an independent
                                             school district regular
                                             trustee election which
                                             of the successful candi-
                                             dates shall be or has
                                             been elected to fill the
                                             vacancy (one year) term,
                                             where the district may
                                             not or does not elect
                                             its trustees pursuant
      Dear Dr. Edgar:                        to Article 2775a-1.
                By recent letter you have requested an opinion
      of this office in regard to the above stated matter. We
      quote from your letter as follows:
                 "Prior to enactment of House Bill 684
            (Acts 60th Leg., R.S. 1967, at page 1073;
            codified as Article 2777-1) a person appoint-
            ed to a vacancy on a board of trustees of
            an independent school district was appointed
            to fill the same for the unexpired term.
                  "Effective August 28, 1967, Article
             2777-l provides in part:
                 "Section 1. In all independent school
            districts. . .if a vacancy occurs on the
            board of trustees, the remaining members
            of board of trustees shall fill the vacancy
            until the next regular election for members
            of the board of trustees. If, at the time
            of that election, there remains any portion
            of the term so filled, a person shall be
            elected to serve out the remainder of the
            unexpired term. . . .

                               -73.5
                                                            .   .   .




Hon. J. W. Edgar, page 2, M-158


         "Subject to this law, a person was
    recently appointed to a vacancy on the
    board of trustees of an independent
    school district. The term of the of-
    fice he fills expires in April, 1969.
         "On first Saturday in April, 1968,
    is the next regular election for trustees.
    At that time, as the statute requires, a
    person shall be elected to serve out the
    remainder of the unexpired term (one year).
         "At the same election in April, this
    district will normally elect three trustees
    for three year terms. (Article 2774a, V.C.S.)
    The district has not adopted the place or
    position number basis of electing its trus-
    tees, permitted under Article 2775a-1. Many
    independent school districts are not eligible
    to adopt its provisions. Therefore, normally
    those candidates which receive the larger
    number of votes at the election will be
    elected as trustees to fill those offices
    then up for election, this year four:
    Three for 3-year terms, one for the un-
    expired l-year term.
          "The cited district, several other
     inquiring independent school districts
     faced with the same vacancy filling elec-
     tion problem, and this Agency would appre-
     ciate an opinion from the Office of At-
     torney General on the question(s):
          "By what procedure or method may
     it be determined in an independent
     school district regular trustee elec-
     tion which of the successful candidates
     shall be or has been elected to fill
     the vacancy (one-year) term, where
     the district may not or does not
     elect its trustees pursuant to Arti-
     cle 2775a-l?"
          Article 2775a-1, Vernon's Civil Statutes, orig-
inally enacted by the legislature in 1955 and amended in
1963 and again in 1965, would solve the problem at hand.
It would permit the school boards to set out the vacancy
                      -736-
I    .




    Hon. J. W. Edgar, page 3, (M-158)


    position as a separate position and permit the people to
    vote for the particular vacancy position and permit can-
    didates to run for this particular position. However, Ar-
    ticle 2775a-1, V.C.S., does not apply to independent school
    districts of less than five hundred scholastics, and also,
    it is an optional statute. Consequently, this opinion will
    be restricted to a discussion of the independent school
    districts which have not adopted or are not subject to the
    provisions of Article 2775a-1.
              The underlying intent of Section 1 of Article
    2777-1, quoted above, is that the voters should be permit-
    ted to fill any school board trustee vacancy without cal-
    ling a special election whenever a vacancy occurs. Thus,
    the present members of the school board may only fill the
    vacancy until the next general election and at which time
    the ballot would specifically designate the names of the
    candidates seeking to fill the unexpired term.
              In line with the above stated statutory purpose,
    it is the opinion of this office that Article 2777-l re-
    quires that the vacancy position be specifically designated
    on the ballot so that the voters will know that they are
    filling-a vacancy as they are required to do by law.

                           SUMMARY
                           -----me

              In all independent school districts not
         subject to the provisions of Article 2775a-
         1, Vernon's Civil Statutes, the effect of Ar-
         ticle 2777-1, Vernon's Civil Statutes, is to
         require that the ballot specifically desig-
         nate that an unexpired term is being filled
         by the voters.




                                            eneral of Texas
    Prepared by James C. McCoy
    Assistant Attorney General


                              -737-
Hon. J. W. Edgar, page 4, (M-158)


APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
James Quick
John Banks
Dunklin Sullivhn
A. J. CARUBBI, JR.
Staff Legal Assistant




                         -73%